DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 9, 15, 16, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sakata et al. (USP 9441628).
Regarding claim 1, Sakata discloses an oil pump system, the oil pump system comprising: a gearbox (3) having formed therein an oil pump receiving bore (bore seen in fig.1) the oil pump receiving bore having a first opening (opening on right side of fig.1) having a first diameter and a second opening (opening on left side through which 26 is inserted) having a second diameter smaller than the first diameter (clearly evident in fig.1); an oil pump (1) comprising a pump housing (7b) positioned within the oil pump receiving bore; and wherein an outer diameter of the oil pump nearest the second opening is greater than the second diameter (seen in fig.1, the outer diameter of the pump measured at the outer circumference of the pump housing is greater than the second diameter).  
Regarding claim 7, Sakata discloses the oil pump system of claim 1, wherein the second opening comprises is bounded by a lip (the portion of the housing 3b which surrounds 26 forms a lip as seen in fig.1) that extends radially into the second opening.  
(seen in fig.1).  
Regarding claim 9, Sakata discloses a gearbox system for a rotorcraft (interpreted as intended use), the gearbox system comprising: a gearbox housing (3); an oil pump receiving bore formed into the gearbox housing (bore 4) and having formed therein a first opening having a first diameter (opening on right side of fig.1) and a second opening (opening through which 26 is inserted); wherein the second opening is bounded by a lip (portion of housing 3b which surrounds 26) that extends radially inward, the second opening having a second diameter that is smaller than the first diameter (evident in fig.1); an oil pump (1) comprising a pump housing (7b), a gerotor (10, 11), and a cover (7 reads on a cover) positioned within the oil pump receiving bore, wherein an outer diameter of the oil pump nearest the second opening is greater than the second diameter (evident in fig.1); and a mounting plate (5) connected to the gearbox housing and closing the first opening.  
Regarding claim 15, Sakata discloses the oil pump system of claim 9, wherein the lip is integrally formed with the oil pump receiving bore (seen in fig.1).  
Regarding claim 16, Sakata discloses a method of installing an oil pump into a rotorcraft gearbox (the rotorcraft is interpreted as intended use or nomenclature as the body of the claim does not recite any particular detail of the rotorcraft per se, thus the scope is limited to any gearbox or transmission), the method comprising: inserting a first end of an oil pump into a first opening of an oil pump receiving bore of the rotorcraft gearbox, the first opening having a first diameter, wherein the oil pump comprises a cover and gerotor housed by a pump housing, and a mounting plate opposite from the first end; positioning the first end of the oil pump adjacent a second opening of the oil pump receiving bore with the pump housing inside of the oil pump (please see the designations provided for independent claims1 and 9; as evident in fig.1, all the claimed structure is there and it is evident that the pump would be inserted into the bore in the manner claimed).  
Regarding claim 21, Sakata discloses the oil pump system of claim I, wherein the gearbox comprises a gearbox housing (3) defining the oil receiving bore, the first opening, and the second opening (seen in fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (USP 8556577) in view of Sakata et al. (USP 9441628). 
Based on applicants amendment, a new interpretation of Bell et al. is being utilized for the gearbox housing and pump housing.
Regarding claim 1, Bell et al. discloses an oil pump system, the oil pump system comprising: a gearbox (20) having formed therein an oil pump receiving bore (fig.1, bore formed in 39 for pump housing 34) having a first opening (opening on right side, see annotated figure) having a first diameter and a second opening having a second diameter (opening on the left side of fig.1, see annotated figure); and an oil pump (34 and internal workings) comprising a pump housing (34 forms the pump housing) positioned within the oil pump receiving bore.


    PNG
    media_image1.png
    604
    578
    media_image1.png
    Greyscale

Sakata teaches and/or suggests a similar pump system in which an oil pump receiving bore (fig.1, 4) of a gearbox housing (fig.1, 3) is formed with a second opening which has a second diameter that is smaller than a first diameter (opening on the right side of fig.1) and consequently wherein an outer diameter of the oil pump nearest the second opening is greater than the second diameter (suggested in Sakata, however, by modifying the opening in Bell et al. it would follow that the pump in Bell would have a smaller outer diameter than the hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified or substituted the known gearbox housing 
It would follow that upon making the combination, the pump housing in Bell et al. would have a bigger diameter than the second opening much like is established in Sakata.

    PNG
    media_image2.png
    730
    634
    media_image2.png
    Greyscale

Regarding claim 2, Bell discloses the oil pump system of claim 1, wherein: the oil pump comprises a gerotor  (28) and a cover housed by the pump housing (30 reads on a cover since it covers a portion of the gerotor and is housed by the pump housing 34): and the pump housing comprises a snap ring (32) positioned in a beveled groove (seen in fig.1, groove for 32) formed into a wall of the pump housing.  
Regarding claim 3, Bell discloses the oil pump system of claim 2, wherein the snap ring is biased against the cover by the beveled groove (evident from fig.1; formed in part by beveled edge of the housing).  
Regarding claim 4, Bell discloses the oil pump system of claim 2, wherein the oil pump comprises a mounting plate (38) that covers the first opening.  
Regarding claim 5, Bell discloses the oil pump system of claim 4, wherein the gerotor and the cover are held in contact with one another between the snap ring and the mounting plate (seen in fig.1)  
Regarding claim 6, Bell discloses the oil pump system of claim 2, wherein the gerotor is coupled to a shaft (26) that extends through the second opening.  
(lip is taught by Sakata as being part of the housing that forms the smaller opening).
Regarding claim 8, Bell in view of Sataka discloses the oil pump system of claim 7, wherein the lip is integrally formed with the oil pump receiving bore (as taught by the combination).  
Regarding claims 9-11, 13-15, Bell discloses all of these claimed features which are defined already in the rejection above for claims 1-8. The single additional feature of a gearbox would be read on by the gearbox (20) in Bell. Please see the rejection of claim 1-8 for the other claimed features.
Regarding claim 16, Bell discloses the method claimed of inserting the pump into the gearbox (see the rejections of claims 1-8 for any designations of the various elements).
Like claim 1, Bell fails to disclose the second opening being of a smaller diameter than the first opening.
Sakata teaches and/or suggests a similar pump system in which an oil pump receiving bore (fig.1, 4) of a gearbox housing (fig.1, 3) is formed with a second opening which has a second diameter that is smaller than a first diameter (opening on the right side of fig.1) and consequently wherein an outer diameter of the oil pump nearest the second opening is greater than the second diameter (suggested in Sakata, however, by modifying the opening in Bell et al. it would follow that the pump in Bell would have a smaller outer diameter than the hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified or substituted the known gearbox housing opening for an oil pump system in Bell et al. with the known gearbox housing opening as taught 
Regarding claims 17-20, these limitations have already been addressed in claims 2-8.
Regarding claim 21, Bell et al. discloses a gearbox housing (20) defining the oil receiving bore, the first opening and the second opening.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are moot in light of new grounds of rejection.
Applicant’s arguments pertain to an old interpretation of Bell et al. The newly recited rejection makes a new interpretation of Bell et al. which incorporates a teaching for the missing aspect of the gearbox housing or receiving bore. In addition, an entirely new rejection with the prior art Sakata has been provided for at least the Independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656